EXHIBIT CHARTER OF THE NOMINATING AND CORPORATE GOVERNANCE COMMITTEE OF THE BOARD OF DIRECTORS OF FROZEN FOOD EXPRESS INDUSTRIES, INC. Adopted as of February 25, 2009 Purpose The primary purpose and responsibilities of the committee are to: · recommend to the board of directors the individuals qualified to serve on the company’s board of directors (consistent with criteria that the board has approved) for election by stockholders at each annual meeting of stockholders and recommend the individuals qualified to fill vacancies on the board of directors; and · develop, review and update the company’s corporate governance standards; · oversee the evaluation of the board; and · oversee the policies, process and procedures of the company’s Code of Business Conduct and Ethics (the “Code”), as adopted by the board from time to time. Composition Membership.The committee must consist of at least two directors. The board will designate a committee member as the chairperson of the committee, or if the board does not do so, the committee members will appoint a committee member as chairperson by a majority vote of the authorized number of committee members. Independence.All committee members must have been determined by the board to be independent as defined in the Nasdaq listing standards, as they may be amended from time to time (the “listing standards”). Appointment.Subject to the requirements of the listing standards, the board may appoint and remove committee members in accordance with the company’s bylaws. Committee members will serve for such terms as the board may fix, and in any case at the board’s will, whether or not a specific term is fixed. Functions Qualifications of directors. The committee periodically will assess, develop and communicate with the full board concerning the appropriate criteria for nominating and appointing directors, including: · the board’s size and composition; · applicable listing standards and laws; · individual director performance, expertise, experience and willingness to serve actively; · the number of other public and private company boards on which a director candidate serves; · consideration of director nominees proposed or recommended by stockholders; · related policies and procedures; and · other appropriate factors. Director nominees and vacancies. The committee will recommend to the board and approve the individuals to be nominated for election as directors at each annual meeting of stockholders and recommend to the board and approve the individuals to fill vacancies on the board of directors, subject to legal rights, if any, of third parties to nominate or appoint directors. Committee appointments. If and when requested periodically by the board, the committee will identify and recommend to the board the appointees to be selected by the board for service on the committees of the board. Corporate governance policies.The committee will develop, assess and make recommendations to the board concerning appropriate corporate governance policies.Additionally, the committee will review at least annually the company’s corporate governance and ethics standards and will generally advise the board on emerging corporate governance and ethical matters for incorporation into the company’s policies and procedures.The committee will also identify and recommend opportunities to improve communications across the company’s management structure regarding its corporate governance and ethics policies. Business conduct and ethics.The committee will work with the company’s directors and executive officers to set an appropriate “tone at the top” with respect to ethics compliance.To this end the committee will oversee the policies, process and procedures of the Code, as adopted from time to time.Specifically, the committee will: · review and identify opportunities to improve communication channels across the company regarding ethics and compliance issues; · provide guidance regarding the interpretation and application of the Code, including reviewing the Code annually; · oversee the process and procedures related to violations of the Code; · provide annual reports to the board, the audit committee, the president and the chairman of the board of the company with respect to compliance with the Code during the year, the results of its annual review of the Code, and any recommendations for revisions to the Code; · review potential conflicts of interest involving the company’s executive officers; · select the code compliance officer, who will report to the Nominating and Corporate Governance Committee on all corporate governance and Code matters ; and · review the reports created by the code compliance officer. Board evaluation. The committee will oversee an annual review of the performance of the full board. Other functions. The committee may perform any other activities consistent with this charter, the company’s corporate governance documents and applicable listing standards, laws and regulations as the committee or the board considers appropriate. Meetings, reports and resources Meetings.
